Citation Nr: 1132225	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-06 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection of residuals of a traumatic brain injury (TBI).  

2.  Entitlement to service connection for a bladder disorder, originally claimed as blood in the urine. 

3.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected right shoulder disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1983 to September 1983, from March 1999 to July 1999, and from March 2004 to May 2006, and with additional service in the Marine Corps Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  In the pertinent parts of that rating decision, the RO denied the benefits sought on appeal. 

In April 2011, the Veteran testified before the undersigned during a Board hearing at the RO; a copy of the hearing transcript has been associated with the claims file.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate his claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).   

The issues of entitlement to service connection for a bladder disorder and for a left shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Competent medical evidence shows that the Veteran has current residuals of a TBI sustained during service. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for residuals of a TBI are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  Given the favorable action taken with respect to the issue that is decided herein, the Board finds that no further notice or assistance is warranted with regard to the Veteran's claim for service connection for residuals of a TBI.  

Service Connection

The Veteran contends that he has residuals of a TBI sustained during service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection. VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 3.304(d) (2010).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

Evidence establishes that the Veteran served in the Marine Corps Reserves and that he served as a gunner in Iraq during his third period of active duty.  Service personnel records clearly establish that the Veteran was awarded the Combat Action Ribbon (CAR) for service in Iraq.  Accordingly as the Veteran was awarded a CAR, the combat presumption does apply.

During his testimony and in various statements, the Veteran has asserted that he was involved in multiple explosions from improvised explosive devices (IED), rocket-propelled grenades (RPGs) and mortar fire during his third period of service while he was stationed in Iraq.  He has specifically reported that he was in close proximity to an IED explosion which exploded directly in front the vehicle he was driving that occurred in October 2006 and that, while he is not sure if he lost consciousness thereafter, he remembers "seeing stars" that was later described as an altered consciousness.  The Veteran believes that he currently experiences headaches, memory loss, hand tremors, light sensitivity, loss of vision, balance problems and dizziness due to an in-service TBI.

The Veteran's service treatment records contain no complaints of, or treatment for, any sort of head trauma or cognitive difficulties.  Although there is no objective evidence to support a specific diagnosis in service, the Board accepts the Veteran's testimony of in-service head trauma from multiple explosions and an IED as competent and credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b).  Also, the Veteran's reports that, following an IED explosion, he was disoriented and "saw stars", is consistent with a TBI.

A January 2008 VA neuropsychology consult reflects that, while serving in Iraq from 2004 to 2005, the Veteran was exposed to at least two blasts.  The first blast occurred when he was standing outside and there were no associated injuries.  The second blast occurred, immediately in front of his vehicle, when he was the driver of an unarmored SUV.  The force of the impact caused an alteration in consciousness-he reportedly saw stars and was frightened.  He first noticed changes, such as significant memory problems, after his return home, but he attributed these changes to readjusting to civilian life.  Headaches occur two or three days per week on average.  Attention, concentration, fatigue, decreased appetite, sleep difficulties (nightmares), and reading comprehension problems were also reported.  Since returning home, the Veteran reported that the longest period of time he slept uninterrupted was 6 hours.  Several months ago, he realized that these changes might be caused by something else.  Following extensive testing, variability in performance was observed on measures of sustained attention and delayed visual memory; below expected performance was observed in the areas of immediate attention, verbal learning, immediate visual memory, nonverbal abstract reasoning, visuoconstruction, vocabulary, fund of knowledge, word reading, reading comprehension, and arithmetic; and impaired performance was observed in the areas of fine and gross motor speed and dexterity with both hands.  The VA psychologist added that emotional functioning was a significant area of concern, as the Veteran endorsed sad mood, irritability, and anxiety and was diagnosed with posttraumatic stress disorder (PTSD), but had not returned since for mental health treatment.  It was hypothesized that the majority of the Veteran's cognitive difficulties were attributed to the presence of depression and anxiety (PTSD symptoms.  The VA psychologist concluded that the Veteran experienced a concussive injury during his tour of duty in Iraq during 2004-2005 resulting in an alteration in consciousness.  Due to the length of time that had passed since this injury and the fact that most individuals recover from a concussive injury over the period of several months, his cognitive impairments were primarily attributed to diminished emotional functioning.  The Axis I diagnoses included cognitive disorder Not Otherwise Specified (NOS), depressive disorder NOS and PTSD, while multiple blast exposures was noted in Axis III. 

In adjudicating the Veteran's claim, the RO scheduled the Veteran for a VA general medical examination in February 2008 to evaluate his subjective complaints and, based on the finding from that examination, service connection for TBI was not established as the fee-basis physician, who conducted the VA examination determined that the Veteran did not have a TBI, noting that there was no pathology to render a decision.  

Later in February 2008, a VA psychiatric examiner, a psychiatrist, noted that multiple progress notes written by members of the Polytrauma Network Site were consistent with the Veteran suffering from symptoms of a TBI.  See February 26, 2008 VA psychiatric examination report at p. 4.

A February 2009 VA psychiatric examiner, another psychiatrist, noted that the Veteran had been involved in individual and group therapy for his PTSD since October 2008 and that he was found to have sustained a TBI by a VA psychiatrist in 2007 and a neurologist, along with the speech therapist, concurred that the Veteran has a TBI.  

Based on the above, the Board finds that service connection for residuals of a TBI is warranted.  

The Board acknowledges that the February 2008 VA general medical examiner did not diagnose the Veteran with a TBI.  However, the Board finds that his opinion has little if any probative value.  This is so, because this physician is a specialist in internal medicine not psychiatry, and it does not appear that he had access to the Veteran's post-service treatment records which clearly show that the Veteran has been diagnosed with residuals of a TBI by a polytrauma network of VA healthcare specialists, which includes a psychiatrist, a psychologist and a speech therapist.  As noted above, and by two VA psychiatric examiners, the Veteran has undergone extensive testing that has resulted in the conclusion that the Veteran sustained a TBI while stationed in Iraq and is being treated for various residuals of a TBI.  The Board finds these latter examination and treatment reports and opinions that the Veteran sustained, and has residuals of, a TBI are the most probative medical evidence of record.  Thus, based on the above, and resolving all doubt in the Veteran's favor, the Board concludes that service connection for residuals of a TBI is warranted.


ORDER

Service connection for residuals of a TBI is granted.  


REMAND

The Veteran seeks entitlement to service connection for a bladder disorder and a left shoulder disorder.  After a review of the record, the Board finds that additional development is needed prior to adjudication of these claims.  

VA has a duty to assist claimants in substantiating their claims for benefits, which includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69 (1995).  

The record shows that during the last few months of service in 2006, the Veteran complained of bladder problems, including blood in the urine and increased frequency, but no diagnosis was provided.  During his testimony, the Veteran indicated that he has had continuing bladder problems and post-service VA medical records show that the Veteran has had ongoing treatment for his bladder symptoms.  The Veteran's service personnel records confirm that he was exposed to potentially hazardous chemicals in the area of Camp Cooke, Iraq, and the Veteran asserts that his bladder problems may be related to such chemical exposure or to the water he drank while stationed at Military Training Base An Numaniyah.  An October 2008 VA urodynamics test reveals a diagnosis of "det overactivity hypocontractility".  A December 2008 VA urology consultation report pertaining to the Veteran's complaints of increased voiding frequency and nocturia reveal a diagnosis of lower urinary tract symptoms (LUTS) and reflects that it was impossible to determine the exact etiology but it could be idiopathic, secondary to TBI or undefined occupational exposure.  

As the record is currently unclear regarding the nature and etiology of his claimed bladder problems, a remand is also needed to provide the Veteran with a VA examination to determine the nature and etiology of his claimed bladder disorder.

Moreover, the Board notes that service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2010).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  Given that the Veteran had active duty service in Iraq with known exposure to contaminated water, and chemical and environmental hazards, and the longevity of the Veteran's bladder complaints, a VA examination is necessary to determine whether the Veteran may be suffering from an undiagnosed illness within the meaning of 38 C.F.R. § 3.317.  

With regard to the Veteran's left shoulder disorder claim, the Board observes that the Veteran clarified during the April 2011 Board hearing that his claim includes entitlement based on a secondary service connection theory.  Specifically, he contends that his left shoulder disorder is related to his service-connected right shoulder disability.  The Veteran asserts that due to his right shoulder problems, he was forced to over-compensate and use his left shoulder.  Under 38 C.F.R. § 3.310 (2010), service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  The United States Court of Appeals for Veterans Claims (Court) has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board observes that the Veteran's service treatment records do not reflect complaints of, or treatment for, any sort of left shoulder problems.  Post-service VA treatment records beginning in May 2007 do show complaints of left shoulder pain, and subsequent treatment records reveal a diagnosis for enthesopathy in the left shoulder. 

The Board finds that there is currently insufficient competent medical evidence on file for making a decision on this claim.  Therefore, the Board finds that a VA examination and medical opinion, which is clearly based on full consideration of the Veteran's documented medical history and assertions and which is supported by a clearly stated rationale, is needed to resolve the left shoulder disorder claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, the record does not show that the Veteran has been informed of the requirements for obtaining service connection for a left shoulder disorder on a secondary basis.  Thus, the Veteran has not been adequately informed of the requirements needed to substantiate the claim on appeal on his new theory of secondary service connection.  On remand, such notice should be sent to the Veteran.

Prior to any examination, VA should obtain any outstanding records of pertinent private and VA treatment.  It is noted that all VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records since January 2009 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding records of evaluation and/or treatment of the Veteran from the Richmond, Virginia VA Medical Center, since January 29, 2009.  All records and/or responses received should be associated with the claims file.

2.  Send the Veteran and his representative VCAA-compliant notice explaining the requirements for establishing service connection for a left shoulder disorder on a secondary basis and his and VA respective duties.  Ask him to provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  All records/
responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed bladder disorder manifested by blood in the urine, increased voiding frequency and nocturia.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clearly identify all current disorder(s) of the Veteran's urinary tract found on examination.  With respect to each diagnosed disorder, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that any such diagnosed disability (a) was incurred in or aggravated by any of the Veteran's three periods of active duty, to include exposure to hazardous chemicals and/or drinking water; or (b) was caused, or is aggravated (worsened), by any of the Veteran's service-connected disabilities and not due to the natural progression of the disease.  The Board notes that the Veteran is currently service-connected for: PTSD, degenerative joint disease of both knees, tendonitis of the right shoulder, asthma, and residuals of a TBI.  If aggravation of a nonservice-connected disorder by any service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

For any signs and symptoms of urinary tract problems, which are not attributable to a known diagnosis, the findings should reflect all objective indications of chronic disability to include either objective medical evidence perceptible to a physician or other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2) (2010).  Finally, the examiner should express his or her opinion as to whether any disability manifested by urinary tract problems is "chronic" (as having existed for 6 months or more or as having resulted in intermittent episodes of improvement and worsening over a 6-month period).  In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's testimony and contentions, his service treatment records, his post-service VA medical records, and pertinent VA examination reports.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

5.  After completion of 1 and 2 above, schedule the Veteran for a VA orthopedic examination to ascertain the nature and etiology of his claimed left shoulder disorder.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (to include x-rays, if necessary) and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clearly identify any current disorder of the left shoulder found on examination.  With respect to each diagnosed disorder, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that any such diagnosed disability (a) was incurred in or aggravated by any of the Veteran's three periods of active duty; or (b) was caused, or is aggravated (worsened), by any of the Veteran's service-connected disabilities and not due to the natural progression of the disease.  The Board notes that the Veteran is currently service-connected for: PTSD, degenerative joint disease of both knees, tendonitis of the right shoulder, asthma, and residuals of a TBI.  If aggravation of a nonservice-connected disorder by any service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's testimony and contentions, his service treatment records, his post-service VA medical records, and pertinent VA examination reports.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report. If any requested opinion cannot be given, the examiner should state the reason(s) why.

6.  After completion of the above requested actions, and any additional notice or development deemed necessary, readjudicate the claims remaining on appeal, to include on direct and secondary service connection bases, or as due to undiagnosed illness, as appropriate, in light of all pertinent evidence and legal authority.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


